Opinion by
Mr. Chief Justice Eakin.
It appears that the defendant resigned from the office of county judge in May, 1910, at which time he ceased to exercise the office or act as county judge of Multnomah County;' and Section 3059, if applicable to county judges, *377which we do not decide, is functus officio as to duties required of defendant during the time he exercised the office. The controversy is at an end. The conditions have so changed that any judgment rendered upon this appeal could not be made effective: State ex rel. v. Grand Jury, 37 Or. 542 (62 Pac. 208); Moores v. Moores, 36 Or. 261 (59 Pac. 327); State ex rel. v. Fields, 53 Or. 453 (101 Pac. 218). Therefore this court will not determine the question suggested.
The appeal is dismissed. Dismissed.